Exhibit 10.24
EXECUTION VERSION




*Certain identified information has been excluded from this exhibit because it
is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.
The redacted confidential portions of the exhibit are marked by [***].


PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated November 4, 2019 (the
“Effective Date”), is entered into by and between SFR MT LLC, a Delaware limited
liability company (the “Seller”), and CONREX ML PORTFOLIO 2019-01 OPERATING
COMPANY, LLC, a Delaware limited liability company (the “Purchaser”).
Whereas, (i) Conrex Property Management, LLC, a Delaware limited liability
company (the “Property Manager”), is the current property manager for the
Property (as defined herein) on behalf of Seller and has received property
management fees in exchange for such services pursuant to a property management
and services agreement (the “Existing PMA”), and (ii) an affiliate of Property
Manager is the owner of an indirect interest in Purchaser and, therefore in
consideration for such property management fees, its ownership interest in
Purchaser and other good and other good and valuable consideration, Property
Manager desires to join in this Agreement for purposes of giving certain
representations and warranties set forth herein and providing credit support in
connection therewith;
In consideration of the agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller and the Purchaser agree as follows:
1.SALE OF PROPERTY
A.    Purchase and Sale. Subject to the terms and provisions of this Agreement,
the Seller agrees to sell to the Purchaser and the Purchaser agrees to purchase
from the Seller, all of its right, title and interest in the real property
(including land and all buildings, structures and improvements thereon, the
“Real Property”), consisting of one thousand two hundred thirty (1,230) single
family residential properties commonly known by the addresses set forth on
Exhibit A attached hereto and incorporated herein, together with:
(i)    any personal property owned by the Seller and presently located on the
Property (collectively, the “Personal Property”);
(ii)    all of the interest of the Seller in any leases, subleases, rental
agreements or other agreements (written or verbal, now or hereafter in effect)
that grant a possessory interest in or that otherwise grant rights with regard
to use of all or any portion of the Property (together with any renewals and
amendments thereof, each a “Lease” and collectively, the “Leases”; the Leases
together with the Real Property and Personal Property, the “Property”); and


Page 1



--------------------------------------------------------------------------------





(iii)    all books, records, data, rental history, property and tenant files,
rent rolls and repair and maintenance records associated with the Property in
the possession of the Seller or the applicable Property Manager (the “Intangible
Property”).
All of the dwelling units collectively are referred to as “Units”; an individual
dwelling unit is referred to as a “Unit”; and more than one dwelling unit are
referred to as the “Units”.
2.PURCHASE PRICE
A.    Purchase Price. The Seller and the Purchaser hereby acknowledge and agree
that the purchase price of the Property shall be One Hundred Thirty-Six Million,
Eight Hundred Thousand and No/100 Dollars ($136,800,000.00) (the “Purchase
Price”). The Purchase Price shall be allocated to each individual Unit (any such
allocated amount being the related “Allocated Purchase Price”) as set forth on
Exhibit A.
B.    Payment of Purchase Price.    The Purchase Price shall be payable at
Closing (as defined below). On or prior to the Closing Date (as defined below),
the Purchaser shall deposit in escrow with Chicago Title Insurance Company
(“Escrow Agent”) in immediately available funds (the “Cash Due at Closing”) the
amount of the Purchase Price subject to any credits, reductions, prorations or
other adjustments for which this Agreement provides, including pursuant to
Sections 2(C), 6(B), 6(C), 6(D), 6(E) and 10(A) of this Agreement.
C.    Currently Listed Properties. Set forth on Schedule 2(C) are certain Units
that the Seller has listed for sale as of the Effective Date (any such Unit, a
“Currently Listed Property”), which Currently Listed Properties the Purchaser
acknowledges may be sold by the Seller any time prior to the date which is two
(2) Business Days prior to the Closing (the “Listing Cutoff Date”) or for which
a contract of sale may be entered into prior to the Listing Cutoff Date. If any
Currently Listed Property is sold by the Seller prior to the Listing Cutoff
Date, or a contract for the sale thereof is entered into by the Seller prior to
the Listing Cutoff Date, then such Currently Listed Property shall not be sold
pursuant to this Agreement, such Currently Listed Property shall be removed from
the Property, the proceeds thereof shall be retained by the Seller and the
Purchase Price shall be reduced by the Allocated Purchase Price for such
Currently Listed Property. From and after the Effective Date, the Seller agrees
not to list for sale any Unit which is not a Currently Listed Property as of the
Effective Date, and in the event Closing occurs Seller shall (or shall cause
Property Manager to) unlist any Currently Listed Property that is sold pursuant
to this Agreement.
3.PROPERTY CONDITION
A.    Delivery of Property Information.
(i)    On or prior to Effective Date, and to the extent in the actual possession
or control of Seller or Property Manager, the Seller shall make available to the
Purchaser and the Purchaser’s Agents (as defined herein), through the Property
Manager, copies of the following items relating to the Property (collectively,
the “Property Information”):


Page 2



--------------------------------------------------------------------------------





(a)    Leases for the Units which, as of the Effective Date, are leased;
(b)    A rent roll showing the current tenants occupying the Units under Leases,
each lease end date, current rent, security deposits, and the options relating
to such lease (the “Rent Roll”);
(c)    All other documents reasonably requested by the Seller;
(d)    The repair, maintenance and capital expenditure records for each Unit;
and
(e)    HOA documents necessary for the Purchaser to review rental related
restrictions for each Unit.
The Purchaser acknowledges and agrees that, except as expressly set forth in
this Agreement, neither the Seller nor the Property Manager makes any
representation or warranty, express or implied, as to the accuracy or
completeness of the Property Information or the Data Tape (as defined in Section
5(A)(xii)), including, but not limited to, any financial information and/or
projections contained therein. Except as expressly set forth in this Agreement,
each of the Seller and the Property Manager hereby expressly disclaims any and
all liability for representations or warranties, express or implied, regarding
the Property Information and the Data Tape, and the Purchaser acknowledges and
agrees that neither the Seller nor the Property Manager shall have any liability
to the Purchaser resulting from the Purchaser's use of or reliance upon the
Property Information or the Data Tape.
B.    Inspection of the Property. Beginning on September 26, 2019 and ending at
6:00 pm Eastern time on November 4, 2019 (the “Due Diligence Period”), the
Purchaser and the Purchaser’s affiliates, engineers, employees, officers,
directors, agents, representatives and attorneys (the “Purchaser’s Agents”)
shall have the right (subject to the Inspection Cap (as defined herein)) to
undertake a due diligence review of 100% of the Property. During the Due
Diligence Period, with prior written notice (which may be accomplished by
electronic mail) of no less than two (2) days to the Seller and the Property
Manager, and at reasonable times, the Purchaser shall also have the right to
conduct inspections of the Property, including, without limitation, physical
examinations, structural tests, due diligence investigations, and feasibility
studies (collectively, the “Inspections”). The Seller shall instruct the
Property Manager to give the Purchaser and the Purchaser’s Agents reasonable
access to relevant personnel during regular business hours and with reasonable
prior written notice and shall provide access to all reports, books, records,
contracts, data, documentation and any other information related to the Property
in the Seller’s or Property Manager’s possession or control. The Seller shall
instruct the Property Manager to provide interior access (on a one time basis)
to the Purchaser and the Purchaser’s Agents for each of the unoccupied Units and
up to ten percent (10%) of the occupied Units (the “Inspection Cap”). The Seller
and the Purchaser shall confer promptly after the Effective Date to identify the
Units for which the Seller will attempt to provide access. All Inspections shall
be conducted in compliance with the terms hereof and subject to the rights of
all tenants in possession. The Purchaser agrees that it shall not enter any
homes currently leased to a tenant without providing a representative of the
Property Manager a reasonable opportunity to be present, and only upon advance
notice to the respective tenant(s), as required under the terms of the
applicable Lease. Notwithstanding the foregoing, the Seller reserves the right
to have a representative of the Seller accompany the Purchaser or its


Page 3



--------------------------------------------------------------------------------





contractors, agents, employees and the like, during any Inspection or the
conduct of any other physical investigation of the Property.
C.    Due Diligence Period and Right to Terminate. In the Purchaser’s sole and
absolute discretion, for any or no reason, the Purchaser may elect to terminate
this Agreement by sending the Seller written notice thereof in accordance with
Section 10(C) hereof prior to the expiration of the Due Diligence Period. If the
Purchaser so terminates this Agreement, neither party shall have any further
rights or obligations hereunder except for those which are expressly stated to
survive the termination of this Agreement. The Purchaser may agree to purchase
all of the Properties (subject to the terms of Section 2(C) hereof) or agree to
proceed to Closing prior to the end of the Due Diligence Period by providing
written notice to the Seller at any time during the Due Diligence Period. If the
Purchaser does not terminate this Agreement on or before the expiration of the
Due Diligence Period, the parties shall, subject to the terms and conditions set
forth in this Agreement, proceed to Closing and the Purchaser shall have no
further right to terminate this Agreement pursuant to this Section 3(C).
4.TITLE REVIEW
A.    Title Commitment. The Purchaser shall use commercially reasonable efforts
to obtain a current standard form commitment for title insurance for each Unit
(one or more of which title commitments may contain multiple Units thereunder)
no later than the expiration of the Due Diligence Period, issued by or on behalf
of Escrow Agent, OS National, LLC or another national underwriter reasonably
satisfactory to the Purchaser (“Title Company”; each such commitment, a
“Commitment” and collectively, the “Commitments”) describing such Units, listing
the Purchaser as the proposed insured, showing the Purchase Price allocated to
the applicable Units as the policy amount and including legible copies of all
recorded documents evidencing title exceptions, and Seller shall reasonably
cooperate with Purchaser’s efforts. The Commitments shall be subject only to
those title exceptions permitted by this Agreement or as may be approved or
deemed approved by the Purchaser during the Due Diligence Period. The cost of
the title examination fees and municipal lien search fees, and the cost of the
Purchaser’s owner’s title policy (the “Purchaser’s Title Policy”) shall be
allocated in the manner described in Section 6.
B.    Review of Title. If any exceptions appear in a Commitment that are
unacceptable to the Purchaser, the Purchaser shall notify the Seller in writing
of such objections (the “Purchaser’s Title Objections”) on or before November 4,
2019 (the “Title Objection Deadline”). The Seller shall have no obligation to
cure any of Purchaser’s Title Objections, to bring any action or proceeding, or
otherwise to incur any expense whatsoever to eliminate, cure, or modify any of
Purchaser’s Title Objections, except for Monetary Liens (as hereinafter
defined), which liens Seller shall cause to be released at or prior to Closing
and which may be satisfied from the proceeds of the sale contemplated by this
Agreement. Within three (3) days after the Seller’s receipt of Purchaser’s Title
Objections, the Seller shall deliver written notice to the Purchaser advising
the Purchaser whether the Seller intends to cure any of Purchaser’s Title
Objections (the “Response Notice”). If Seller elects to cure any of Purchaser’s
Title Objections, Seller shall use commercially reasonable efforts to cure or
remove the same prior to Closing (provided that if Seller fails to cure or
remove the same prior to Closing, then such Purchaser’s Title Objection shall
not be a Permitted Exception). The Seller’s


Page 4



--------------------------------------------------------------------------------





failure to timely deliver the Response Notice to the Purchaser within such three
(3) day period shall be deemed to constitute an election by the Seller not to
cure any of Purchaser’s Title Objections. If the Seller elects (or is deemed to
have elected) not to cure any of Purchaser’s Title Objections with respect to a
specific Unit or Units, then the Purchaser may elect by written notice received
by Seller on or before the expiration of the Due Diligence Period to (i)
terminate this Agreement, or (ii) waive Purchaser’s Title Objections, consummate
the transaction contemplated herein, and accept such title as the Seller has
elected to deliver without any reduction in Purchase Price, in which case the
parties shall, subject to the terms and conditions set forth in this Agreement,
proceed to Closing and the Purchaser shall have no further right to terminate
this Agreement pursuant to this Section 4(B). The failure of the Purchaser to
timely send notice to the Seller of the Purchaser’s election in the preceding
sentence shall be deemed to mean that the Purchaser has elected to terminate
this Agreement pursuant to clause (i) of the preceding sentence. In the event of
a termination of this Agreement as described in this Section 4(B), neither party
shall have any further rights or obligations hereunder except for those which
are expressly stated to survive the termination of this Agreement. As used
herein, “Monetary Liens” shall mean (a) mortgages or deeds of trust encumbering
Seller’s interest in the Property or any portion thereof, (b) mechanics’ liens
or notices thereof encumbering Seller’s interest in any portion of the Property,
(c) liens for delinquent real estate taxes, governmental assessments, or
homeowners’ association dues assessed against any portion of the Property owned
by Seller, (d) judgment liens that can be removed by the payment of an
ascertainable sum of money and that encumber one or more Units, and (e) code
enforcement liens and municipal liens. Monetary Liens shall include, without
limitation, those monetary issues set forth in Schedule 4(B) attached hereto.
“Permitted Exceptions” shall refer to all of the following: (a) applicable
zoning, building and land use laws, ordinances, rules and regulations provided
that the same do not prohibit the use of any Unit as a single family residence,
(b) the lien of taxes and assessments not yet due and payable, (c) the rights of
the tenants, as tenants only, under the Leases, with no options to purchase or
rights of first refusal to purchase, (d) those matters enumerated in “Schedule
B-II” of the Title Commitments (other than Monetary Liens and those Purchaser’s
Title Objections which Seller has elected in writing to cure or remove as
provided in this Section 4(B)).
C.    Title Insurance Policies. At Closing, Seller shall convey and transfer to
Purchaser insurable title to each Unit. A condition precedent to Purchaser’s
obligation to purchase the Property shall be the irrevocable and unconditional
written agreement of the Title Company to record each Deed on the Closing Date
and to issue to Purchaser effective as of the date and time the Deed is
recorded, an ALTA 2006 Form owner’s title insurance policy with respect to each
Unit (each, an “Owner’s Policy”), or equivalent form acceptable to Purchaser,
with coverage in the aggregate amount of the Purchase Price and dated as of the
date and time the Deed is recorded, indicating title to the Real Property to be
vested of record in Purchaser, subject solely to the Permitted Exceptions. If
such condition is not satisfied, Purchaser shall be entitled to terminate this
Agreement.
5.WARRANTIES AND REPRESENTATIONS


Page 5



--------------------------------------------------------------------------------





A.    Seller Warranties and Representations. The Seller represents and warrants
to the Purchaser as of the Effective Date and as of the Closing Date with
respect to the Seller and the Property that:
(i)    The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of its formation and,
to the extent required by applicable law, the states where the Real Property is
located, and has full power and authority to enter into and to perform its
obligations under this Agreement and under all documents and instruments
executed and delivered pursuant to the terms of this Agreement in connection
with the Closing, including (without limitation) the documents and instruments
required pursuant to the terms of Section 7 (the “Closing Documents”) to be
executed by Seller and to consummate the transaction contemplated herein. The
persons executing this Agreement on behalf of the Seller have full power and
authority to do so and to perform every act and to execute and deliver every
Closing Document necessary or appropriate to consummate the transactions
contemplated by this Agreement;
(ii)    All entity action on the part of the Seller and its constituents, which
is required for the execution, delivery and performance by the Seller of this
Agreement and each of the Closing Documents to be delivered by the Seller at the
Closing (including, without limitation, any notice to, filing with, or any
authorization, consent, or approval from any governmental instrumentality or
other person or entity) has been duly and effectively taken;
(iii)    This Agreement and each of the Closing Documents to be delivered by the
Seller at Closing constitute legal, valid and binding obligations of the Seller,
enforceable against the Seller in accordance with their respective terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally, and subject, as to enforceability,
to general principles of equity, regardless of whether enforcement is sought in
a court of law or equity;
(iv)    Neither the execution of this Agreement nor the performance by the
Seller of its obligations under this Agreement will result in any breach or
violation of (a) the terms of any law, rule, ordinance, or regulation; or (b)
any decree, judgment or order to which the Seller or any constituent member of
the Seller is a party now in effect from any court or governmental body. There
are no consents, waivers, authorizations or approvals from any third party
necessary to be obtained by the Seller in order to carry out the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
performance by the Seller of its obligations under this Agreement will not
conflict with or result in a material breach or default (or constitute an event
which, with the giving of notice or the passage of time, or both, would
constitute a default) under the Seller’s organizational documents or any
indenture, mortgage, lease, agreement, or other instrument to which the Seller


Page 6



--------------------------------------------------------------------------------





is a party or by which the Seller or any of its assets may be bound other than
with respect to any outstanding indebtedness to be satisfied at or prior to
Closing;
(v)    The Seller is not a “Specially Designated National” or a prohibited
person under Executive Order 13224 – Blocking Property and Prohibiting
Transactions with Persons who Commit, Threaten to Commit or Support Terrorism,
as amended or the regulations issued pursuant thereto (collectively “Executive
Order 13224”), and the Seller is not owned by, controlled by, acting for or on
behalf of, providing assistance, support, sponsorship or services of any kind
to, or otherwise knowingly associated with any of the persons or entities
referred to or described in Executive Order 13224, or banned or blocked person,
entity, nation or transaction pursuant to any law, order, rule or regulation
that is enforced or administered by the Office of Foreign Assets Control;
(vi)    Except as set forth on Schedule 5(A)(vi) hereto, to the Seller’s
Knowledge, the Property has not been condemned in whole or in part and Seller
has not received any written notice that such proceeding is contemplated;
(vii)    Seller has instructed the Property Manager to operate the Property in
accordance with all applicable laws;
(viii)    Except as set forth on Schedule 5(A)(viii) hereto, to Seller’s
Knowledge, there are no actions, suits or proceedings at law or in equity by or
before any governmental authority or other entity pending or threatened in
writing against or affecting the Property or the Seller, which actions, suits or
proceedings would reasonably be expected to have a material adverse effect on
such Property; to Seller’s Knowledge, no pending or threatened litigation or
proceedings will adversely affect Seller’s ability to consummate the
transactions contemplated by this Agreement; to Seller’s Knowledge, the
operation of the Property has not been, during Seller’s ownership of the
Property, and is not now, the subject of any administrative investigation,
action or judicial proceeding in regard to sex, age or racially discriminatory
practices initiated by any governmental authority, or any private citizen, and
no such investigation, administrative action, or judicial proceeding is now
pending, nor is the Property presently operating under any court order or
administrative agreement in regard to alleged sex, age or racially
discriminatory practices;
(ix)    There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws
contemplated or filed by the Seller or pending against the Seller. The Seller is
solvent and has adequate capital for its business and undertakings, including
the disposition contemplated by this Agreement;
(x)    The Seller has good and marketable fee simple legal and equitable title
to the real property comprising the Property subject to Permitted Exceptions.


Page 7



--------------------------------------------------------------------------------





(xi)    The Seller’s ownership of the Property is free and clear of any liens,
mechanic’s liens and mortgages (except to the extent being released or otherwise
terminated in connection with Closing) other than Permitted Exceptions. At or
prior to Closing, all taxes, governmental assessments and any other payments
(including, but not limited to, sewer, water and utility payments) due and owing
for periods prior to Closing in respect of the Property will be paid, or an
escrow of funds in an amount sufficient to cover such payments will be
established hereunder or will be insured against by the Purchaser’s Title Policy
for such individual Property;
(xii)    To the Seller’s Knowledge, all information on the data tape referenced
on Exhibit F hereto (the “Data Tape”), is true, complete and accurate in all
material respects;
(xiii)    To the Seller’s Knowledge, the Seller has not knowingly withheld any
material and adverse information with respect to the Property that is in the
actual possession of the Seller and not otherwise available in the Property
Manager’s property management system;
(xiv)    Each Unit is a single family residential property and no Unit is a
housing cooperative or manufactured housing;
(xv)    Seller is the sole owner of the lessor's interest in all of the Leases;
(xvi)    Seller has instructed the Property Manager to enter leases for Units in
the form attached to the Property Management Agreement;
(xvii)    To Seller’s Knowledge, there are no written or oral agreements
affecting the Property or binding on Seller, other than the Property Management
Agreement, the Leases, this Agreement, the Permitted Exceptions and vendor
agreements for the provision of services to the Properties;
(xviii)    Seller has instructed the Property Manager to execute all leases of
Units using the form attached to the Property Management Agreement with only
those changes that are required by applicable law and Seller has no Knowledge
that the Property Manager has violated that obligation by adding any option to
sell any Unit, right of first refusal or right of first opportunity to any lease
of any Unit or otherwise agreed to or executed any documents evidencing any such
right with respect to any Unit. Other than with respect to any Leases, Seller
has not entered into any agreement or understanding, either written or oral,
pursuant to which any person or entity has the right to own, acquire, use or
occupy any portion of the Property or any interest therein;
(xix)    Except as set forth in Schedule 5(A)(xix), the Seller has received no
written notice from any governmental authority of zoning, building, fire, water,
use, health, environmental or other violations of applicable law issued in
respect of the Property which, to the Seller’s Knowledge, have not been
heretofore corrected;


Page 8



--------------------------------------------------------------------------------





(xx)    Seller has no employees;
(xxi)    Seller is not “an employee benefit plan,” as such term is defined in
Section 3(3) of ERISA, which is subject to Title 1 of ERISA. Neither the
Property nor any of the other assets of Seller constitute or, to the knowledge
of Seller, have ever constituted “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101;
(xxii)    The Property is properly zoned for its present and contemplated use as
a single family rental. All licenses, permits, approvals and consents required
in connection with the present and contemplated use and occupancy of the
Property have been duly issued by the appropriate governmental authorities or
private authorities and are in full force and effect; and
(xxiii)    All utilities required by applicable laws for the operation of the
Property are available to the Property necessary for the present and
contemplated use of the Property.
B.    Purchaser Warranties and Representations. The Purchaser represents and
warrants to the Seller as of the Effective Date and as of the Closing Date that:
(i)    The Purchaser is a limited liability company in good standing, duly
formed and validly existing under the laws of the State of Delaware. The
Purchaser has the authority and power to enter into this Agreement and to
consummate the transaction provided for herein. This Agreement and all other
Closing Documents executed and delivered by the Purchaser constitute legal,
valid, binding and enforceable obligations of the Purchaser, and there are no
claims or defenses, personal or otherwise, or offsets whatsoever to the
enforceability or validity of this Agreement. The person executing this
Agreement on behalf of the Purchaser has been duly authorized to do so;
(ii)    All entity action on the part of the Purchaser and its constituents,
which is required for the execution, delivery and performance by the Purchaser
of this Agreement and each of the Closing Documents to be delivered by the
Purchaser at the Closing has been duly and effectively taken;
(iii)    This Agreement and each of the Closing Documents to be delivered by the
Purchaser at Closing, constitute legal, valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally, and subject, as to
enforceability, to general principles of equity, regardless of whether
enforcement is sought in a court of law or equity;
(iv)    Neither the execution of this Agreement nor the performance by the
Purchaser of its obligations under this Agreement will result in any breach or
violation of (i)


Page 9



--------------------------------------------------------------------------------





the terms of any law, rule, ordinance, or regulation; or (ii) any decree,
judgment or order to which the Purchaser or any constituent member of the
Purchaser is a party now in effect from any court or governmental body. There
are no consents, waivers, authorizations or approvals from any third party
necessary to be obtained by the Purchaser in order to carry out the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
performance by the Purchaser of its obligations under this Agreement will not
conflict with or result in a breach or default (or constitute an event which,
with the giving of notice or the passage of time, or both, would constitute a
default) under the Purchaser’s organizational documents or any indenture,
mortgage, lease, agreement, or other instrument to which the Purchaser is a
party or by which the Purchaser or any of its assets may be bound;
(v)    To the knowledge of the Purchaser, there are no actions, suits or
proceedings at law or in equity by or before any governmental authority or other
entity pending or threatened in writing against or affecting the Purchaser;
(vi)    There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws
contemplated or filed by the Purchaser or pending against the Purchaser. The
Purchaser is solvent and has adequate capital for its business and undertakings,
including the acquisition contemplated by this Agreement; and
(vii)    The Purchaser is not a “Specially Designated National” or a prohibited
person under Executive Order 13224, and the Purchaser is not owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship or services of any kind to, or otherwise knowingly associated with
any of the persons or entities referred to or described in Executive Order
13224, or banned or blocked person, entity, nation or transaction pursuant to
any law, order, rule or regulation that is enforced or administered by the
Office of Foreign Assets Control.
C.    Property Manager Warranties and Representations. The Property Manager
represents and warrants to the Purchaser as of the Effective Date and as of the
Closing Date with respect to the Property Manager and the Property that:
(i)    A copy of the Rent Roll used by Property Manager to manage the Property
is attached as Exhibit I. The Rent Roll is a true, correct and complete, in all
material respects, list of all leases and tenancy agreements affecting the
Property and all amendments, extensions and modifications thereto, showing the
name of each tenant, the date of each such lease and any amendment thereto, the
rent and additional rent and percentage rent due under each such lease, the
Security Deposit applicable to such lease, the options relating to such lease,
and the other information set forth in the Rent Roll. Except as may be
specifically noted to the contrary in the Rent Roll, to the Property Manager’s
Knowledge: (i) no tenant is or shall become entitled to any concession, rebate,
allowance, or free rent for any period subsequent to the


Page 10



--------------------------------------------------------------------------------





Closing, without the prior written consent of Purchaser except as disclosed on
the Data Tape; (ii) the Property Manager has not granted any tenant any purchase
option or other interest (other than its leasehold tenancy for a specified term,
as stated in the Rent Roll); (iii) all of the services required to be supplied
to each tenant pursuant to the Leases are presently being supplied in all
material respects; (iv) Property Manager (for itself or on behalf of Seller) has
not received any written notice of a failure of Seller or Property Manager to
supply any service to any tenant that has not yet been supplied in compliance
with the applicable lease, nor has Property Manager received any written notice
from any tenant of a material default or alleged material default by Seller or
Property Manager (including failure by Seller or Property Manager to complete
any material item of work to be completed pursuant to any of the Leases with
respect to which the obligations of the Property Manager are delinquent); (v)
Property Manager (for itself or on behalf of Seller) has not received any
written notice to cancel any of the Leases or any written notice disputing the
computation of the rents payable pursuant to any of the Leases; (vi) there are
no pending claims asserted by any tenants for offsets against rent or any other
monetary claims made against Seller as landlord or Property Manager; and (vii)
no tenant has given Property Manager written notice of its intention to vacate a
Unit prior to the end of the term of its lease;
(ii)    The Property Manager maintains in its actual possession or control true
and complete copies of the Leases (including all extensions, renewals and
amendments thereof and thereto). The Property Manager has not entered into any
written or oral agreements affecting the Property or binding on Seller, other
than the Leases, and this Agreement;
(iii)    Except as set forth in Schedule 5(A)(xix), to the Property Manager’s
Knowledge, there are no pending or threatened requests, applications or
proceedings to alter or restrict the zoning or other use restrictions applicable
to the Property; the Property Manager (for itself or on behalf of Seller) has
received no written notice from any governmental authority of zoning, building,
fire, water, use, health, environmental or other violations of applicable law
issued in respect of the Property which have not been heretofore corrected;
(iv)    Except as set forth on Schedule 5(C)(iv), the Property Manager (for
itself or on behalf of Seller) has not received any written notice of any unsafe
or other condition which presents risk of injury to persons or loss of or damage
to property affecting or concerning the Property which have not been heretofore
corrected; and
(v)    Except as set forth on Schedule 5(C)(v), to the Property Manager’s
Knowledge, there are no unsatisfied requests for material repairs, restorations
or improvements requested by the Property Manager that require approval from the
Seller and are awaiting approval from the Seller.
D.    Definitions. As used in this Agreement, the phrases “Known by the Seller”,
“Knows”, “the Seller’s Knowledge,” “notice” or words of similar import with
respect to Seller,


Page 11



--------------------------------------------------------------------------------





shall mean the present and actual knowledge of Ronald Madden and Glenn Rocca. As
used in this Agreement, the phrases “Known by the Property Manager”, “Knows”,
“the Property Manager’s Knowledge,” “notice” or words of similar import with
respect to Property Manager, shall mean the present and actual knowledge of
Ralph Nacey, Eric Phillipps and Jon Grzyb.
E.    Indemnification Provisions.
(i)    The representations and warranties of the parties hereto contained in
this Agreement or any certificate given in connection herewith shall survive the
Closing for a period of six (6) months; provided, that any claim made with
reasonable specificity by the party seeking to be indemnified within the time
periods set forth in this Section 5(E) shall survive until such claim is finally
and fully resolved (such period, the “Liability Period”). Each of the Purchaser
and the Seller shall be entitled to bring a claim hereunder in respect of the
covenants of the parties hereto contained in this Agreement to be performed in
full prior to the Closing at any time until the nine (9) month anniversary of
the Closing Date.
(ii)    During the Liability Period, the Seller shall indemnify and hold
harmless the Purchaser and the Purchaser’s Agents, and their respective
officers, directors, employees, agents, successors and assigns (each, a
“Purchaser Indemnified Party”) for and against all losses, to the extent arising
out of or resulting from: (a) any breach of any representation or warranty in
this Agreement or certifications given in connection with this Agreement by the
Seller, and (b) any breach of any covenant or agreement contained in this
Agreement requiring performance by the Seller (any such amount a “Seller
Indemnity Payment”). Notwithstanding anything to the contrary in this Agreement,
the Seller shall not be liable to the Purchaser for any losses resulting from or
relating to any inaccuracy in or breach of any representation or warranty or any
breach of any covenant or pursuant to any indemnity made by the Seller herein or
in the documents delivered by the Seller in connection with the Closing in this
Agreement if the Purchaser had knowledge of such breach on or prior to the
Closing. In addition, notwithstanding anything to the contrary in this
Agreement, (i) the Seller shall have no liability to the Purchaser for any
breach of any representation, warranty or covenant or pursuant to any indemnity
made by the Seller herein or in the documents delivered by the Seller in
connection with the Closing unless and until the valid claims for all such
breaches collectively aggregate more than Twenty-Five Thousand and No/100
Dollars ($25,000.00) (the “Seller Tipping Bucket”) and after the Seller Tipping
Bucket has been reached, the Purchaser shall be entitled to make a claim with
respect to any such breach back to dollar zero; (ii) in no event will the
Seller’s aggregate liability to the Purchaser hereunder and under the documents
delivered by the Seller in connection with the Closing (including, without
limitation, for any breach of representation, warranty or covenant or pursuant
to any indemnity made by the Seller) exceed an amount (as applicable, the
“Seller Liability Cap”) equal to five percent (5%) of the Purchase Price for any
claim or notice of breach made by the Purchaser from the period after the
Closing through and including the expiration of the Liability Period; and (iii)
any liability


Page 12



--------------------------------------------------------------------------------





of the Seller to the Purchaser hereunder or under the documents delivered by the
Seller in connection with the Closing shall be limited in all instances to
actual damages and in no event whatsoever shall the Seller be liable to the
Purchaser for any special, indirect, incidental, exemplary, consequential or
punitive damages. Notwithstanding the foregoing, the Closing Documents and
Seller’s proration obligations under Section 6, obligations under Section 8(C)
and Section 10(O), and indemnification obligations contained in Section 9(B)
shall not be subject to the Seller Tipping Bucket or the Seller Liability Cap.
The provisions of this Section 5(E)(ii) shall survive the Closing or earlier
termination of this Agreement.
(iii)    During the Liability Period, the Purchaser shall indemnify and hold
harmless the Seller and its affiliates, and their respective officers,
directors, employees, agents, successors and assigns (each, a “Seller
Indemnified Party”) for and against any and all losses, arising out of or
resulting from: (a) any breach of any representation or warranty in this
Agreement by the Purchaser or any certificate given by the Purchaser in
connection with this Agreement, and (b) any breach of any covenant or agreement
contained in this Agreement requiring performance by the Purchaser.
Notwithstanding anything to the contrary in this Agreement, any liability of the
Purchaser to the Seller hereunder or under the documents delivered by the
Purchaser in connection with the Closing shall be limited in all instances to
actual damages and in no event whatsoever shall the Purchaser be liable to the
Seller for any special, indirect, incidental, exemplary, consequential or
punitive damages. The provisions of this Section 5(E)(iii) shall survive the
Closing or earlier termination of this Agreement.
(iv)    During the Liability Period, the Property Manager shall indemnify and
hold harmless each Purchaser Indemnified Party for and against all losses, to
the extent arising out of or resulting from: (a) any breach of any
representation or warranty in this Agreement or certifications given in
connection with this Agreement by the Property Manager, and (b) any breach of
any covenant or agreement contained in this Agreement requiring performance by
the Property Manager (any such amount a “PM Indemnity Payment”). Notwithstanding
anything to the contrary in this Agreement, the Property Manager shall not be
liable to the Purchaser for any losses resulting from or relating to any
inaccuracy in or breach of any representation or warranty or any breach of any
covenant or pursuant to any indemnity made by the Property Manager herein or in
the documents delivered by the Property Manager in connection with the Closing
in this Agreement if the Purchaser had knowledge of such breach on or prior to
the Closing. In addition, notwithstanding anything to the contrary in this
Agreement, (i) the Property Manager shall have no liability to the Purchaser for
any breach of any representation, warranty or covenant or pursuant to any
indemnity made by the Property Manager herein or in the documents delivered by
the Property Manager in connection with the Closing unless and until the valid
claims for all such breaches collectively aggregate more than Twenty-Five
Thousand and No/100 Dollars ($25,000.00) (the “PM Tipping Bucket”) and after the
PM Tipping Bucket has been reached, the Purchaser shall be entitled to make a
claim


Page 13



--------------------------------------------------------------------------------





with respect to any such breach back to dollar zero; (ii) in no event will the
Property Manager’s aggregate liability to the Purchaser hereunder and under the
documents delivered by the Property Manager in connection with the Closing
(including, without limitation, for any breach of representation, warranty or
covenant or pursuant to any indemnity made by the Property Manager) exceed an
amount (as applicable, the “PM Liability Cap”) equal to (y) one percent (1%) of
the Purchase Price for any claim or notice of breach made by the Purchaser from
the period after the Closing through and including the expiration of the
Liability Period; and (iii) any liability of the Property Manager to the
Purchaser hereunder or under the documents delivered by the Property Manager in
connection with the Closing shall be limited in all instances to actual damages
and in no event whatsoever shall the Property Manager be liable to the Purchaser
for any special, indirect, incidental, exemplary, consequential or punitive
damages. The provisions of this Section 5(E)(ii) shall survive the Closing or
earlier termination of this Agreement.
(v)    Any indemnity payments made by the Seller or the Purchaser pursuant to
this Section 5(E) shall be treated as an adjustment to the Purchase Price for
federal, state and local income tax purposes, except as otherwise required by
applicable law.
(vi)    If a claim may also be covered pursuant to the Owner’s Policy, Purchaser
shall diligently pursue such claim and upon receipt of any proceeds from such
claim, shall reimburse the Seller or Property Manager, as appropriate, the
amount of net proceeds received after deducting the actual out-of-pocket costs
of collection, not to exceed the related indemnity payment hereunder.
(vii)    Nothing in this Section 5(E) or in Section 8(A) will limit any remedy
any party may have against any Person for fraud committed by such Person. In the
absence of fraud, willful misconduct or, with respect to the third sentence of
Section 8(A) only, bad faith of the Seller, the indemnification provisions set
forth in this Section 5(E) shall provide the exclusive remedy for breach of any
covenant, agreement, representation or warranty set forth in this Agreement or
any other agreement ancillary hereto executed pursuant to this Agreement;
provided, however, such limitation shall not impair the rights of any of the
Parties to seek non-monetary equitable relief, including specific performance or
injunctive relief to redress any default or breach of this Agreement. The
provisions of this Section 5(E)(vi) shall survive the Closing or earlier
termination of this Agreement.
6.CLOSING


Page 14



--------------------------------------------------------------------------------





A.    Time and Place of Closing. Provided that all of the conditions of this
Agreement shall have been satisfied or waived, the closing of the purchase and
sale of the Property and the transaction contemplated herein (the “Closing”)
shall take place through an escrow with Escrow Agent on or before November 14,
2019 (the “Closing Date”) no later than 1:00 pm eastern time on such date. The
Closing may be held at such other place or such earlier time and date as the
Seller and the Purchaser shall mutually approve in writing.
B.    Expenses of the Parties. Subject to Section 6(C), the Purchaser and the
Seller shall each be responsible for their respective costs and expenses
(including, but not limited to legal, diligence, accounting and other related
expenses) incurred in the structuring and negotiation of this Agreement.
C.    Expenses. The Purchaser shall pay (i) 50% of the escrow fees charged by
Escrow Agent, (ii) the cost of the title examination fees and municipal lien
search fees, (iii) the cost of any endorsements, increased coverages or premium
for any lender’s title policy as may be desired by the Purchaser or required by
the Purchaser, (iv) subject to the immediately following sentence, its own
attorney’s fees, and (v) any and all costs incurred in connection with the
Purchaser’s Inspections of the Property. The Seller shall pay (i) 50% of the
escrow fees charged by Escrow Agent, (ii) if the Closing occurs, up to $125,000
of the Purchaser’s reasonable and customary legal fees incurred in connection
with the negotiation, execution and delivery of this Agreement and the closing
of the transactions contemplated hereby and (iii) its own attorney’s fees.
D.    Other Expenses. The Purchaser’s Title Policy, the recording costs for the
Deed, any transfer fees and estoppel fees imposed by any homeowners’
association, transfer taxes, documentary stamps and any other expenses, shall be
paid by the Purchaser or the Seller, as applicable, in accordance with the cost
allocations set forth on Exhibit G hereto.
E.    Prorations.
(i)    Non-Rent. Assessments (including homeowners’ association assessments,
municipal utility district charges and the like), current taxes and maintenance
fees for the month of Closing or other applicable period will be prorated as of
the Closing Date. The Seller shall pay all such expenses attributable to periods
prior to the Closing Date (including, without limitation, the HOA Violations, as
described in Section 7(C)(iii) below) and the Purchaser shall pay all expenses
attributable to all periods from and after the Closing Date. If ad valorem taxes
for the year in which the sale is closed are not available on the Closing Date,
proration of taxes will be made on the basis of taxes assessed in the previous
year and the parties shall re-prorate within thirty (30) days following receipt
of the actual final tax bill. With respect to special assessments, the Seller
shall pay all installments of special assessments due and payable in respect of
the applicable Properties for all periods prior to the Closing Date, and the
Purchaser shall pay all installments of special assessments in respect of the
applicable Properties due and payable on and after the Closing Date; provided,
however, that if any such special assessments shall be payable in one
installment but relate to improvements which have a useful life for periods of
time including the periods of ownership of the Seller and the Purchaser,


Page 15



--------------------------------------------------------------------------------





the parties agree to prorate such special assessments equitably according to the
parties’ respective periods of ownership. If any other charges, expenses, and
income are unavailable at the Closing Date, then a readjustment of these items
shall be made by the Purchaser and delivered to the Seller (a “Reconciliation
Notice”) promptly after such items are determined but in any event within one
hundred twenty (120) days of the Closing Date, and, if requested by the
applicable the Seller, along with copies of supporting documents, to the extent
reasonably available to the Purchaser, including applicable invoices, receipts,
and other evidence of such charges. Within thirty (30) days after the receipt of
the Reconciliation Notice, the Seller shall either approve the Reconciliation
Notice (and thereafter within thirty (30) days the underpaying party shall pay
the overpaying party) or disapprove. If the Seller disapproves the
Reconciliation Notice, the Purchaser and the Seller shall cooperate in good
faith to resolve the dispute. In the event the parties cannot agree, then either
party may elect to have the dispute resolved by binding arbitration conducted
pursuant to the rules of the American Arbitration Association. Upon final
resolution either by agreement of the parties or by the arbitrator, the
underpaying party shall pay the overpaying party within thirty (30) days.
(ii)    Renovation Costs. The Seller shall be responsible for the payment of any
repair or renovation costs the Seller elects to perform on the Property prior to
the Closing Date; provided, however, the Seller shall have no obligation to
undertake any renovation of the Property prior to Closing. The Purchaser shall
be responsible for the payment of all costs and expenses incurred in connection
with the operation and ownership of the Property including, without limitation,
any repair or renovation costs performed on the Property on or after the Closing
Date. During the period occurring on and after the Effective Date to the Closing
Date, the Seller shall not commence any repair to, or renovation of, any
Property with an expected cost in excess of $5,000.00 without the prior written
approval of the Purchaser.
(iii)    Leasing Costs. The Seller shall be solely responsible for the payment
of all usual and customary third party finder’s fees, commissions and apartment
locater fees with respect to Leases executed after the Effective Date and prior
to the Closing.
(iv)    Rent. The Seller shall be entitled to all of the rents and all other
reimbursements, charges and amounts payable to the landlord under the Leases
(collectively, “Rents”) applicable to periods prior to and through 11:59 p.m. on
the date immediately prior to the Closing Date (the “Proration Date”), and the
Purchaser shall be entitled to all Rents applicable to periods thereafter. Rents
prepaid to the Seller, and actually collected by the Seller, for the month in
which the Closing Date occurs shall be prorated between the Purchaser and the
Seller on the Proration Date on the basis of the number of days in the
particular month, and the Purchaser shall receive a credit against the Purchase
Price in an amount equal to the Purchaser’s pro rata share thereof. Any Rents
not collected as of the Closing Date shall not be prorated at the time of
Closing. With respect to any delinquent rentals, the Purchaser will use
commercially reasonable efforts for a period of ninety (90) days following


Page 16



--------------------------------------------------------------------------------





the Closing Date to collect the same for the Seller’s benefit after the Closing
in the ordinary course of the operation of the Property and such collection, if
any, will be applied first toward the rent for the then-current month, then the
rent for the month in which the Closing occurs, and any excess monies received
shall be applied toward the payment of the most recent rents due under the
applicable Lease, with Seller’s share thereof (in any case) being promptly
delivered to Seller. Nothing contained herein shall require the Purchaser to
institute any lawsuit or other collection procedure to collect such delinquent
rentals or declare a default under any Lease. If, subsequent to the Closing, any
such Rents and other income allocable to the period after the Proration Date are
actually received by the Seller following the Closing Date, the Seller shall
remit the same (or pro rata share thereof) to the Purchaser within thirty (30)
days after receipt (net of reasonable collection costs). The Seller shall have
the right, before the Closing Date, to take such action as it deems appropriate
to recover any unpaid Rents for periods prior to the Closing Date; provided,
that the Seller shall not be permitted to institute any legal proceedings for
the collection of such amounts or any eviction or similar dispossessory remedies
after the Closing Date.
(v)    Security Deposits and Other Deposits. At Closing, the Purchaser shall
receive a credit against the Purchase Price in the amount of any security or
other refundable deposits actually paid to or received by the Seller under the
Leases (and not, as of the Closing Date, returned to or forfeited by tenants
under Leases to the extent permitted or required by such Lease), with interest
required by the Leases or by applicable law accrued thereon through the Closing
Date, and any prepaid rentals actually paid to or received by the Seller for
periods subsequent to the Closing (collectively, the “Security Deposits”). The
foregoing provisions of this paragraph shall survive the Closing and delivery of
the Deeds.
(vi)    Closing Date Treatment; Property Manager Fees and Expenses. In making
the prorations required by this Section 6(E), the economic burdens and benefits
of ownership of the Property for the Closing Date shall be allocated to the
Purchaser. All fees and expenses accrued and/or due to any Property Manager as
of the Closing Date shall be paid in full by the Seller not later than the
Closing Date and receipts therefore shall be delivered to the Purchaser.
(vii)    Survival. The provisions of this Section 6(E) shall survive the
Closing.
F.    Conditions Precedent To Obligations of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:
(i)    Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Sections 4(B) and 7(A).


Page 17



--------------------------------------------------------------------------------





(ii)    All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date.
(iii)    Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.
(iv)    The Title Company shall be prepared to deliver to Purchaser at Closing a
marked title commitment, insuring Purchaser as owner of fee simple title to the
Property subject only to the Permitted Exceptions.
G.    Conditions Precedent To Obligations of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in its sole discretion:
(i)    Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.
(ii)    Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 7(B).
(iii)    All of the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing.
(iv)    Purchaser shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.
(v)    [***] (“[***]”) shall have executed and delivered to Seller a legal,
valid, binding and enforceable waiver of the yield maintenance payment
provisions of the loan agreement between [***] and Seller, on terms satisfactory
to Seller and [***] (the “Waiver”).
7.DELIVERIES AT CLOSING
A.    Seller’s Deliveries at Closing. At Closing, the Seller shall deliver to,
and the Purchaser’s obligations hereunder shall be subject to receipt by, Escrow
Agent of each of the following for recordation, filing or delivery to the
Purchaser, as applicable, upon Closing, the following with respect to Units
owned by such the Seller:
(i)    a special or limited warranty deed (or local equivalent) with respect to
each Unit, in the applicable form customarily used in the state in which such
Unit is located as attached hereto as Exhibit H (each, a “Deed”), duly executed
and acknowledged by the Seller, subject to any and all matters of record to the
extent the same are valid and affect the Units, which Deed, upon proper
recording by the Purchaser, shall be


Page 18



--------------------------------------------------------------------------------





sufficient to convey title to Purchaser in accordance with the requirements of
Section 4(C). The Purchaser and the Seller agree that a Deed may describe
multiple Properties if multiple Properties being conveyed are located in the
same county;
(ii)    a Bill of Sale and General Assignment, in the form attached hereto as
Exhibit B (the “Bill of Sale”) duly executed by the Seller for the conveyance of
all Personal Property owned by the Seller in the Property, if any;
(iii)    an Assignment and Assumption of Leases, in the form attached hereto as
Exhibit C (the “Assignment of Leases”) duly executed by the Seller with respect
to the Leases affecting the Units;
(iv)    a notice to all tenants of the Property in the form attached hereto as
Exhibit D (“Tenant Notice Letter”) duly executed by the Seller, duplicate copies
of which shall be sent by Seller promptly after Closing to each tenant under the
Leases (which obligation shall survive the Closing of the Transaction);
(v)    possession of the Property, subject to the rights of any tenants under
any Leases;
(vi)    a “non-foreign” certificate in the form attached hereto as Exhibit E
(the “Non-Foreign Affidavit”) duly executed by the Seller in accordance with the
Internal Revenue Code;
(vii)    a settlement statement setting forth the Purchase Price, the closing
adjustments and prorations and the application thereof at the Closing
(the “Settlement Statement”), duly executed by the Seller;
(viii)    documentation satisfactory to the Title Company to establish the due
authorization of Seller’s sale of the Property and the authority of the
signatory to this Agreement and the documents delivered by Seller pursuant to
this Section 7(A) to execute the same on behalf of Seller, and such other
evidence of the authority and capacity of the Seller and its representatives as
the Title Company may reasonably require;
(ix)    any additional instruments, duly executed and appropriately acknowledged
by the Seller, as may be necessary for the Seller to have complied with the
terms of this Agreement;
(x)    one or more owner’s affidavits or affidavits regarding debts and liens,
as applicable in the states in which each Unit is located, as may be reasonably
required by the Title Company, sufficient for the Title Company to delete any
exceptions for parties in possession (other than tenants under the Leases, as
tenants only) and mechanics’ or materialmen’s liens from any Purchaser’s Title
Policy, other than Permitted Exceptions or Monetary Liens (provided that any
such Monetary Liens are also Removed in accordance with Section 4(B));


Page 19



--------------------------------------------------------------------------------





(xi)    to the extent applicable, all transfer tax returns which are required by
law and the regulations issued pursuant thereto in connection with the payment
of all state or local real property transfer taxes that are payable or arise as
a result of the consummation of the transactions contemplated by this Agreement,
in each case, as prepared by the Seller or the Title Company;
(xii)    a termination of any existing property management agreement with
respect to the Real Property, duly executed by all parties to the existing
property management agreement;
(xiii)    to the extent applicable, an original 1099-S Certification duly
executed by the Seller;
(xiv)    such other state-specific deliverables agreed to by Purchaser and
Seller prior to the Closing Date or as otherwise required by applicable law; and
(xv)    a certificate stating that all of Seller's representations and
warranties contained herein are true and correct as of the Closing Date or
identifying any changes to such representations and warranties.
B.    Purchaser’s Deliveries at Closing. At Closing, the Purchaser shall deliver
to, and the Seller’s obligations hereunder shall be subject to receipt by,
Escrow Agent of each of the following for recordation, filing or delivery to the
Seller, as applicable, upon Closing, the following:
(i)    the Purchase Price, as adjusted for prorations and other adjustments to
be made in accordance with Section 2(B);
(ii)    the Assignment of Leases, duly executed by the Purchaser;
(iii)    the Settlement Statement, duly executed by the Purchaser;
(iv)    such other evidence of the authority and capacity of the Purchaser and
its representatives as the Title Company may reasonably require;
(v)    any other documents as may be reasonably required by the Title Company
and approved by the Purchaser;
(vi)    any additional instruments, duly executed and appropriately acknowledged
by the Purchaser, as may be necessary for the Purchaser to have complied with
the terms of this Agreement; and
(vii)    a payoff letter with respect to the loan from [***] to Seller which
contains the Waiver.
C.    Property Manager’s Deliveries at Closing. At Closing, the Property Manager
shall deliver to, and the Purchaser’s obligations hereunder shall be subject to
receipt by, Escrow Agent


Page 20



--------------------------------------------------------------------------------





of each of the following for recordation, filing or delivery to the Purchaser
and the Seller, as applicable, upon Closing, the following:
(i)    an updated Rent Roll with respect to those Leases in effect on the date
one (1) Business Day prior to the Closing Date, in the same form and containing
the same level of detail as the Rent Roll attached hereto;
(ii)    notice letters to the applicable homeowners associations affecting any
Unit (“HOAs”) regarding the sale of the Property setting forth Purchaser’s
contact information and the Closing Date, together with any completed and signed
forms required from Seller by the HOAs to evidence the sale of the Property from
Seller to Purchaser;
(iii)    a report showing the current status of any and all unpaid HOA charges
and assessments (the “HOA Violations”) as of the Closing Date; and
(iv)    a certificate stating that all of Property Manager's representations and
warranties contained herein are true and correct as of the Closing Date or
identifying any changes to such representations and warranties.
8.DEFAULT AND REMEDIES
A.    Default by the Seller. If the Seller fails to perform any of its
obligations under this Agreement and if the Purchaser is not in default of its
obligations hereunder, the Purchaser shall notify the Seller in writing of the
nature of and occurrence of the event of default and the Seller shall have five
(5) business days to cure such event of default; provided, however, that if the
default is a failure to close on the Closing Date, then no cure rights shall
exist and this Agreement shall terminate. If the Seller fails or refuses to cure
such event of default, the Purchaser, at the Purchaser’s sole option, may
either: (a) terminate this Agreement by delivering written notice to the Seller
(and receive reimbursement of all of its reasonable pursuit costs), (b) seek the
remedy of specific performance, or (c) waive said default and proceed to Closing
without reduction or abatement of the Purchase Price and accept the Property
subject to any such waived default. Notwithstanding the foregoing, if specific
performance is not available and such event of default is due to fraud, willful
misconduct or bad faith of the Seller, the Purchaser shall be entitled to all
rights and remedies available at law or in equity, including without limitation,
the right to recover all damages which the Purchaser may suffer as a result of
such breach (including, without limitation, reimbursement for Purchaser’s actual
out-of-pocket costs and expenses incurred in connection with the transaction
contemplated by this Agreement). Except as set forth in Section 5(D) hereof,
nothing contained in this Agreement shall limit or otherwise affect any of the
Purchaser’s rights or remedies against the Seller arising under any express
indemnification of the Purchaser by the Seller set forth in this Agreement or
arising from any breach or default by the Seller after the Closing of any
obligations in this Agreement which are expressly provided to survive the
Closing.
B.    Default by the Purchaser. If Purchaser defaults in its obligation to close
the transaction contemplated by this Agreement (all conditions benefitting
Purchaser having been satisfied or waived in writing), then the Seller shall
notify the Purchaser in writing of the occurrence


Page 21



--------------------------------------------------------------------------------





of the event of default and the Purchaser shall have five (5) days to cure such
event of default. If the Purchaser fails or refuses to timely cure such event of
default, the Seller shall have the right to terminate this Agreement, which
shall be the Seller’s sole and exclusive remedy and the parties shall have no
further rights or obligations under this Agreement. If the Closing occurs,
nothing contained in this Agreement shall limit or otherwise affect any of the
Seller’s rights or remedies against the Purchaser arising under any express
indemnification of the Seller by the Purchaser set forth in this Agreement or
arising from any breach or default by the Purchaser after the Closing of any
obligations in this Agreement which are expressly provided to survive Closing.
C.    Attorney’s Fees. Notwithstanding any limitation of remedies described
above, if it shall be necessary for either the Purchaser or the Seller to
commence litigation to enforce its rights pursuant to this Agreement because of
the default of the other party, the prevailing party shall reimburse the
non-prevailing party for its reasonable out-of-pocket attorneys’ fees and costs.
9.SELLER’S AND PROPERTY MANAGER’S COVENANTS
A.    Seller Covenants.
(i)    From the Effective Date until the Closing (or the earlier termination of
this Agreement), the Seller shall (or shall instruct the Property Manager
consistent with the terms of the Existing PMA to):
(a)    operate and maintain the Property in substantially the same manner as it
has heretofore operated and maintained the same in its normal course of
business;
(b)    use commercially reasonable efforts consistent with past practice, to
keep each of the Properties free from damage, maintain each of the Properties in
good physical condition and not permit waste to occur with respect any of the
Properties;
(c)    continue in the ordinary course of business to timely pay all bills and
other payments due prior to the Closing with respect to the operation of the
Property, subject to proration as set forth in Section 6 of this Agreement;
(d)    maintain its current insurance policies (or comparable substitutions
thereof) in full force and effect through the Closing except for any
modifications in the ordinary course of the Seller’s business, which
modifications are consistent with past practice;
(e)    perform, when due, all material obligations under any and all agreements
relating to the Property and otherwise in accordance with applicable laws,
ordinances, rules, and regulations;
(f)    not intentionally take any action which causes any of the representations
or warranties in this Agreement to become untrue or be violated; and


Page 22



--------------------------------------------------------------------------------





(g)    not take any action that would reasonably be expected to have a material
adverse effect on a Property;
(h)    not encumber any Real Property with any additional encumbrances without
the prior written consent of Purchaser; and
(i)    promptly notify Purchaser of the Seller’s receipt of written notice of
(x) any material casualty or condemnation affecting any Unit or threatened
condemnation affecting any Real Property, (y) any violation of laws applicable
to any Unit which violation would reasonably be expected to have a material
adverse effect on such Unit, and (z) any litigation affecting the Property which
litigation would reasonably be expected to have a material adverse effect on the
Property.
(ii)    Leases. Any new lease signed between the Effective Date and the Closing
shall satisfy the requirements of an Eligible Lease (as defined below), and a
copy thereof shall be delivered to Purchaser prior to the Closing. The Seller
shall pay all brokerage commissions and finders’ fees applicable to all Leases
in effect as of the date of this Agreement and any commissions and finders’
fees, to the extent consistent with such commissions and fees paid by the Seller
prior to the Effective Date, with respect to any new leases entered into after
the Effective Date shall be paid by the Purchaser.
For purposes of this Agreement, “Eligible Lease” shall mean a lease for a
Property that satisfies all of the following:
(a)    the form of lease reflects customary market standard terms;
(b)    the lease is entered into on an arms-length basis without payment support
by the Seller or its partners, representatives, employees, agents or affiliates;
provided, that any incentives offered to tenants shall not be deemed to
constitute such payment support;
(c)    the lease is to a bona fide third-party tenant;
(d)    the lease is in compliance with all applicable laws, ordinances, rules,
and regulations in all material respects; and
(e)    the lease is consistent with the Property Manager’s internal leasing
guidelines.


Page 23



--------------------------------------------------------------------------------





B.    Property Manager Covenants.
(i)    From the Effective Date until the Closing (or the earlier termination of
this Agreement), the Property Manager shall:
(a)    promptly notify Purchaser and Seller of the Property Manager’s receipt of
written notice of (x) any material casualty or condemnation affecting any Unit
or threatened condemnation affecting any Real Property, (y) any violation of
laws applicable to any Unit which violation would reasonably be expected to have
a material adverse effect on such Unit, and (z) any litigation affecting the
Property of which Property Manager receives written notice, which litigation
would reasonably be expected to have a material adverse effect on the Property,
and by its execution of this Agreement, Seller consents to all such disclosures;
and
(b)    prior to the Closing Date, market the Property for lease in the ordinary
course of its business and subject to the terms of Section 9(A)(ii) above;
10.MISCELLANEOUS
A.    Condemnation. If, before the Closing, all or a material part of any
individual Unit is taken by condemnation, eminent domain or by agreement in lieu
thereof or any proceeding to acquire, take or condemn all or a material part of
a Unit is threatened or commenced against any Unit, the Seller shall, upon
Knowledge by the Seller of such proceedings, give the Purchaser prompt written
notice thereof. The Purchaser shall have no right to exclude such affected
Property, but shall be entitled to (and the Seller shall irrevocably assign to
the Purchaser at the Closing) all of the Seller’s right, title and interest in
and to any awards and proceeds of the taking, and the Purchaser shall receive a
credit, at the Closing, for all awards and proceeds previously actually received
by the Seller, after the reasonable, out-of-pocket costs and expenses of
collection are deducted therefrom, but there shall be no adjustment to the
Purchase Price.
B.    Damage or Destruction. If before the Closing any individual Property
becomes subject to a casualty, the Seller shall, upon Knowledge by the Seller of
such casualty, give the Purchaser prompt written notice thereof. The Purchaser
shall have no right to exclude such affected Property, but shall be entitled to
(and the Seller shall irrevocably assign to the Purchaser at the Closing) the
Seller shall assign to Purchaser all rights of Seller in and to any insurance
proceeds payable thereafter with respect to such affected Property and the
Purchaser shall receive a credit against the Purchase Price in an amount of (i)
any deductible related to the insurance for such affected Property and (ii) the
amount of any uninsured loss or other loss under insurance which is not
accessible to Purchaser.
Subject to Section 10(A) and (B), the risk of loss, damage or destruction to the
Property by fire or other casualty or the taking of all or part of the Property
by condemnation or eminent domain or by an agreement in lieu thereof until the
Closing is assumed by Seller.


Page 24



--------------------------------------------------------------------------------





C.    Notice. All notices herein required shall be in writing and shall be
served on the parties at the addresses or email addresses set forth below.
Notices shall be deemed to have been properly delivered: (a) upon receipt when
hand delivered during normal business hours, or the following business day if
hand delivered after normal business hours or on a day which is not a business
day; (b) upon the day of delivery if the notice has been deposited in an
authorized receptacle of the United States Postal Service as first-class,
registered or certified mail, postage prepaid, with a return receipt requested;
provided, that, the sender has in its possession the return receipt to prove
actual delivery; (c) one (1) business day after the notice has been deposited
with either Federal Express or United Parcel Service or similar nationally
recognized overnight carrier to be delivered by overnight delivery; provided,
that, the sending party receives a confirmation of actual delivery from the
courier; or (d) upon delivery when sent by email transmission to the email
address set forth herein.
If to the Purchaser:


c/o Connorex-Lucinda, LLC
1505 King Street Ext., Suite 100
Charleston, South Carolina 29405
Attention: Ralph Nacey
Email address: rnacey@con-rex.com


And to:


[***]
With a copy to:
King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention: Joshua M. Kamin
Email address: jkamin@kslaw.com


And to:


Bryan Cave Leighton Paisner, LLP
1201 West Peachtree Street, Suite 1400
Atlanta, Georgia 30309
Attention: Todd Wade
Email address: todd.wade@bclplaw.com


If to the Seller:
SFR MT LLC
245 Park Avenue, 26th Fl.
New York, New York 10167
Attention: Raul E. Moreno
Email address: rmoreno@angelogordon.com


With a copy to:
Hunton Andrews Kurth LLP
Bank of America Plaza, Suite 3500
Charlotte, North Carolina 28280
Attention: Robert J. Hahn
Email address: rhahn@hunton.com





Page 25



--------------------------------------------------------------------------------





If to the Property Manager:




c/o Connorex-Lucinda, LLC
1505 King Street Ext., Suite 100
Charleston, South Carolina 29405
Attention: Eric Phillipps
Email address: ephillipps@con-rex.com


With a copy to:
Bryan Cave Leighton Paisner, LLP
1201 West Peachtree Street, Suite 1400
Atlanta, Georgia 30309
Attention: Todd Wade
Email address: todd.wade@bclplaw.com





Page 26



--------------------------------------------------------------------------------





D.    Time is of the Essence. Time is of the essence of this contract. If the
time period by which any right, option or election provided under this Agreement
must be exercised, or by which any act required hereunder must be performed, or
by which the Closing must be held, expires on a Saturday, Sunday or legal or
bank holiday, then such time period shall be automatically extended through the
close of business on the next regularly scheduled business day. Unless otherwise
specified in this Agreement, any reference to “days” shall mean “calendar days”.
E.    Counterpart Execution. This Agreement may be executed in several
counterparts, each of which shall be fully effective as an original and all of
which together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile or PDF shall be valid and effective to bind
the party so signing.
F.    Effective Date. The Effective Date of this Agreement shall be the date
that this Agreement is last signed by all of the parties hereto.
G.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to any
conflict of laws principles other than those contained in Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York.
H.    Integration; Modification; Waiver. This Agreement constitutes the complete
and final expression of the agreement of the parties relating to the Property,
and supersedes all previous contracts, agreements, and understandings of the
parties, either oral or written, relating to the Property. This Agreement cannot
be modified, or any of the terms hereof waived, except by an instrument in
writing (referring specifically to this Agreement) executed by the party against
whom enforcement of the modification or waiver is sought.
I.    Headings; Construction. The headings which have been used throughout this
Agreement have been inserted for convenience of reference only and do not
constitute matter to be construed in interpreting this Agreement. Words of any
gender used in this Agreement shall be held and construed to include any other
gender and words in the singular number shall be held to include the plural, and
vice versa, unless the context requires otherwise. The words “herein,” “hereof,”
“hereunder” and other similar compounds of the words “here” when used in this
Agreement shall refer to the entire Agreement and not to any particular
provision or section. The Seller and the Purchaser acknowledge that each party
and its counsel have taken the opportunity to review and revise this Agreement
and that the normal rule of construction to the effect that any ambiguities are
to be resolved against the drafting party will not be employed in the
interpretation of this Agreement or any amendments or exhibits to this
Agreement.
J.    Invalid Provisions. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision shall be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of any such provision shall not be affected thereby.


Page 27



--------------------------------------------------------------------------------





K.    Binding Effect; Successors and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Seller and the Purchaser, and their
respective heirs, personal representatives, successors and assigns; provided,
however, that neither party hereto shall assign this Agreement without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. Furthermore, any permitted assignee of the Purchaser hereunder shall
re-affirm the representations, warranties and indemnifications set forth in
Section 5 of this Agreement.
L.    No Lien. This Agreement is not and shall not be deemed or considered to
convey or be an interest in or lien against the Property.
M.    No Recording. In no event shall this Agreement or any memorandum or
affidavit hereof be recorded by the Purchaser in any public records. Any such
recordation or attempted recordation shall constitute a breach of this Agreement
by the Purchaser, and, in addition to the other remedies provided for herein,
the Seller shall have the express right to terminate this Agreement by filing a
notice of said termination in the real estate records of the jurisdiction where
each Property is located.
N.    Exhibits. All references to Exhibits contained herein are references to
Exhibits attached hereto, all of which are made a part hereof for all purposes
the same as if set forth herein verbatim, it being expressly understood that if
any Exhibit attached hereto which is to be executed and delivered at Closing
contains blanks, the same shall be completed correctly and in accordance with
the terms and provisions contained herein and as contemplated herein prior to or
at the time of execution and delivery thereof.
O.    Brokers. All negotiations relative to this Agreement and the purchase and
sale of the Property as contemplated by and provided for in this Agreement have
been conducted by and between the Seller and the Purchaser without the
intervention of any person or other party as agent or broker. The Seller and the
Purchaser shall and do each hereby indemnify, defend and hold harmless each
other from and against the claims, demands, actions and judgments (including
reasonable attorneys’ fees) of any and all brokers, agents and other
intermediaries alleging a commission, fee or other payment to be owing by reason
of their respective dealings, negotiations or communications in connection with
this Agreement or the purchase and sale of the Property.
P.    Waiver of Jury Trial. The Purchaser, the Seller and Escrow Agent hereby
unconditionally and irrevocably waive, to the fullest extent permitted by law,
the right to trial by jury in any action, proceeding or counterclaim, whether in
contract, tort or otherwise, relating directly or indirectly to this Agreement.
Q.    Confidentiality. Each of the parties hereto agrees that it will not use,
or permit the use of, any of the information relating to the Seller or the
Property, or the Purchaser respectively furnished to each other in connection
with the Letter of Intent, dated September 24, 2019 (the “Letter of Intent”). by
and among the Purchaser, [***] and Connorex-Lucinda, LLC, this Agreement or the
Contemplated Transaction (as defined in the Letter of Intent) (collectively, the
“Confidential Information”), except publicly available information. None of the
parties hereto will, and neither will the Purchaser’s directors, officers,
employees, agents, affiliates, members, managers, partners, shareholders and
other representatives, disclose, divulge, provide or make accessible any of the


Page 28



--------------------------------------------------------------------------------





Confidential Information to any person or entity, other than their responsible
officers, employees, advisors or attorneys that need to know or otherwise as
required by law or regulation. The provisions of this Section 10(Q) shall
survive any termination of this Agreement.


R.    Disclosure. Without the prior written consent of the other party hereto,
neither party hereto will, and each party hereto will cause its directors,
officers, employees, agents, other representatives, members, managers, partners
and affiliates not to, disclose to any person the fact that discussions or
negotiations are taking place concerning the Letter of Intent, this Agreement or
the Contemplated Transactions, the status thereof, or the existence of this
Agreement and the terms hereof, unless in the opinion of such party disclosure
is required to be made by applicable law, regulation or court order, and such
disclosure is made after prior consultation with the other party. Neither party
will issue any public announcement concerning the Contemplated Transaction
without the approval of the other party, except as may be required by law.
S.    Limitation on Liability. Notwithstanding anything to the contrary
contained herein (other than with respect to the Waiver), no direct or indirect
member, partner, manager or other entity having a direct or indirect interest
in, or management responsibility for, the affiliate of [***] which is a member
of Purchaser (a “Purchaser ML Parent”), and no officer, director, trustee,
shareholder, employee or other representative of the affiliate of [***] which is
a member of Purchaser or of a Purchaser ML Parent (collectively, inclusive of
Purchaser ML Parents, the “Purchaser ML Exculpated Parties”), shall have any
liability under this Agreement whatsoever, and no Purchaser ML Exculpated Party
shall now or hereafter be deemed to have any liability for, or have otherwise
guaranteed, any obligations or other actions of Purchaser hereunder or otherwise
relating to the transaction contemplated hereby (other than with respect to the
Waiver). For the avoidance of doubt, each of the Purchaser ML Parent and the
Purchaser ML Exculpated Parties shall exclude the Property Manager or any
affiliate thereof. Seller, together with its successors and assigns, hereby
irrevocably and unconditionally, now and forever (i) releases, remises, acquits
and discharges each Purchaser ML Exculpated Party from and against any and all
claims for relief, controversies, suits, actions, causes of action, liabilities,
obligations, judgments, damages, expenses, claims, counterclaims, cross-claims
or demands, in law or in equity, asserted or unasserted, express or implied,
foreseen or unforeseen, real or imaginary, suspected or unsuspected, known or
unknown, liquidated or non-liquidated, of any kind or nature or description
whatsoever relating to this Agreement and transactions relating thereto (other
than with respect to the Waiver), and (ii) covenants not to sue any Purchaser ML
Exculpated Party on account of this Agreement or transactions relating thereto
(other than with respect to the Waiver).
T.    State Specific Provisions. Purchaser and Seller shall reasonably cooperate
with each other to attach state specific Riders to this Agreement on or prior to
the Closing Date. Such Riders attached to this Agreement will be a part of this
Agreement, and in the event of any conflict between the terms of this Agreement
and the Riders, the terms of the applicable Rider shall control.


[SIGNATURES COMMENCE ON FOLLOW PAGE]


Page 29



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
 








“SELLER”


SFR MT LLC, a Delaware limited liability company


By: /s/ Raul E. Moreno                              
Name: Raul E. Moreno
Title: Secretary






Date of Execution: 11/4/2019

[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[Signature Page to Purchase and Sale Agreement]





--------------------------------------------------------------------------------











[Signature Page to Purchase and Sale Agreement]





--------------------------------------------------------------------------------






 
“PURCHASER”:


CONREX ML PORTFOLIO 2019-01 OPERATING COMPANY, LLC, a Delaware limited liability
company


By: /s/ Whit Bundy                                        
Name: Whit Bundy
Title: Executive Vice President






Date of Execution: 11/4/2019
 
 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]




[Signature Page to Purchase and Sale Agreement]





--------------------------------------------------------------------------------






Agreed, with respect to the provisions of
Sections 5(C) and 5(E):


CONREX PROPERTY MANAGEMENT, LLC, a Delaware limited liability company




By: /s/ Whit Bundy
Name: Whit Bundy
Title: Chief Operating Officer


[Signature Page to Purchase and Sale Agreement]



